Citation Nr: 1621094	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-10 556	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for left foot pes planus.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to an initial compensable rating for facial acne.

6.  Entitlement to an initial compensable rating left lower face scar.

REPRESENTATION

Appellant represented by:	State of North Carolina Division of Veterans Affairs




INTRODUCTION

The Veteran served on active duty from September 1982 to March 1976.

This matter was the subject of a Board decision of November 13, 2015.  For the reasons set forth below, that decision is being vacated.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In the November 13, 2015, decision the Board dismissed the appeal as to the issues on the title page.  There was a communication on file from the Veteran's representative indicting the appeal had been withdrawn.  Clarification from the Veteran reveals that he wanted only to withdraw a hearing request, and then have these matters decided based on the evidence of record.  

As such, in order for review to go forward, the Board decision of November 13, 2015, is vacated.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


